MEMORANDUM **
Charles Michael Byers appeals pro se the district court’s judgment dismissing his action and order denying his motion to amend his complaint against the United States of America, the Bureau of Alcohol, Tobacco and Firearms, the Environmental Protection Agency and the United States Attorney’s Office for the District of Arizona for their roles in assessing and seizing various chemicals and explosives located in a workshop on a property that Byers previously owned.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995), and for abuse of discretion the district court’s denial of leave to amend, Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 879 (9th Cir.1999). We affirm.
The district court did not err by dismissing Byers’ first amended complaint because it included only vague and conclu*694sory allegations, and did not set forth a legal basis for Byers’ claims or federal court jurisdiction. See Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.1982) (upholding dismissal of a complaint consisting of vague and conclusory allegations); Legg v. United States, 353 F.2d 534, 535 (9th Cir.1965) (per curiam) (holding that federal court lacked jurisdiction over ambiguous, uncertain and verbose complaint).
The district court did not abuse its discretion by denying Byers’ motion to amend because Byers’ proposed second amended complaint did not cure the defects of his first amended complaint. See Ivey, 673 F.2d at 268; Legg, 353 F.2d at 535.
Byers’ contention of judicial bias is without merit because it is based solely on his disagreement with the district judge’s decision. See Liteky v. United States, 510 U.S. 540, 554-55, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.